YETKA, Justice
(dissenting).
I strongly believe that Minn.Stat. § 202A.22, subd. l(m) (1978), which requires that political candidates running as “independents” be truly independent, is a constitutional exercise of the state’s authority to prevent deception of the voters and to promote honesty and integrity in government. I therefore respectfully dissent.
For 60 years in this state, from 1913 to 1973, the election laws were subverted as legislators ran on nonpartisan ballots. Immediately after the elections, Republicans met and organized as conservatives and DFL’ers met and organized as liberals to elect presiding officers in the legislature. In 1973, the legislature commendably halted this process by requiring all legislators to run on a party ballot. That act only recognized what had been the custom since statehood. Political parties have existed in the United States since the mid-1790’s when President Washington left office, and the political party system has served the nation well.
*656Even under a partisan ballot system, however, there are still candidates who choose to run as independents. The statute in question here is an attempt by the legislature to insure that such candidates are “truly independent,” Storer v. Brown, 415 U.S. 724, 746, 94 S.Ct. 1274, 1286, 39 L.Ed.2d 714 (1974), to prevent frauds against voters by party candidates running as independents.
The legislature clearly has the authority to pass laws to prevent the deception of voters. Indeed, this is one of the basic objectives of our election code. This court stated in Foley v. Donovan, 274 Minn. 501, 503, 144 N.W.2d 600, 603 (1966):
Our election laws are bottomed on the theory that no candidate for an office ought to be given an unfair advantage over another and the people ought to be permitted to know whom and what they are voting for.
We have noted previously that party affiliation is the single most important factor in voter choice. Ulland v. Growe, 262 N.W.2d 412, 414 (Minn.), cert. denied, 436 U.S. 927, 98 S.Ct. 2822, 56 L.Ed.2d 770 (1978). Therefore, it is important for the legislature to insure that party affiliations shown on the ballot be truthful, including the “independent” assertion of nonaffiliation, see Shaw v. Johnson, 311 Minn. 237, 247 N.W.2d 921 (1976).
The majority acknowledges that this is a legitimate state interest. Such a conclusion is compelled by Storer v. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974). In that case, a California statute prohibited any candidate from running as an independent where at any time during the preceding year he had been a registered member of a political party. The U.S. Supreme Court upheld that statute. I see no reason why the legislature could not determine that one factor, namely accepting support from a party, is a more significant indication of nonindependence than mere party membership. That is, in fact, a totally rational decision; endorsements, use of party funds, and access to party mailing lists are clearly stronger indications that a candidate is truly a party candidate than the mere fact that the candidate is a party member. Thus, I see no constitutional infirmity in the method the legislature has chosen to insure that independent candidates are “truly independent.”
It is the responsibility of this court not to strain for grounds to hold a statute unconstitutional. On the contrary, the presumption is that a statute is constitutional and this court is required to place a construction on the statute that will find it so if at all possible. Miller Brewing Co. v. State, 284 N.W.2d 353 (Minn.1979); City of Duluth v. Sarette, 283 N.W.2d 533 (Minn.1979). See also Minn.Stat. § 645.17(3) (1978). The Attorney General has urged that the statute be narrowly construed to assure its constitutionality. He argues that the term “accept” be construed as prohibiting only active acceptance of party support by the candidate and not mere passive receipt of unsolicited support. Federal statutory limitations on campaign contributions which treated “authorized or requested” expenditures as contributions, but not unauthorized expenditures, were held to be constitutional in Buckley v. Valeo, 424 U.S. 1, 23-38, 46-47 n. 53, 96 S.Ct. 612, 636-644, 647-648 n. 53, 46 L.Ed.2d 659 (1976). The Attorney General urges that a similar distinction was intended by the legislature in this statute.
The Attorney General’s position has great merit. The legislature intends that the terms of statutes be interpreted according to their common usage, and in accordance with constructions placed on other statutes previously. Minn.Stat. §§ 645.08(1), 645.-17(4) (1978). The term “accept” means:
To receive with approval or satisfaction; to received with intent to retain. * ' * Means something more than to receive, meaning to adopt * * *.
Black’s Law Dictionary 12 (5th Ed. 1979). In Roberts v. Chicago, St. Paul, Minneapolis & Omaha Railway, 48 Minn. 521, 531, 51 N.W. 478, 480 (1892), aff’d. mem., 164 U.S. 703, 17 S.Ct. 992, 41 L.Ed. 1183 (1896), we stated: “The duty of the court, declared in the statute, to ‘accept’ the petition and bond * * * implies that the court is to *657act upon them * * (Emphasis in original.) I would interpret this statute in the same manner. The legislature was aware in 1978 of the 1976 decision in Buckley v. Valeo and must be presumed to have intended the statute to be constitutional. See Minn.Stat. § 645.17(3) (1978).
Under this interpretation, an independent candidate would not be in violation of the statute if a party, acting on its own initiative, chooses to use funds, telephone banks, or advertising or to distribute literature to support him. In addition, the Attorney General concedes that the statute does not bar an independent candidate from seeking or accepting support from individual active party members. I therefore fail to see any impediment whatever to the activities of political parties or active party members that could in any way be construed as inimical to their political activities or to the existence of the parties.
The single limitation on political parties is that a person running as an independent cannot take steps to seek or accept by affirmative act a political party’s support, but why should a candidate be able to do so? Why should a truly independent candidate who has chosen not to run as a party candidate be entitled to solicit support and still call himself an independent? To say that such action cannot constitutionally be regulated is to say that the constitution requires the states to permit the deception of voters, with which I cannot agree.
The majority argues that the statute operates to insure that independents are independent, but is deficient in not also insuring that Democrats are true Democrats, Republicans true Republicans, and so on. This seems to me to be an argument merely that the legislature may not have gone far enough in prohibiting voter deception. However, the parties themselves have control over the selection of their candidates and can reject candidates who do not follow party views. The legislature could therefore rationally decide that no regulation is necessary as to such candidates.
If a candidate wants to be an independent candidate, he should be given every opportunity to file and run as one and our laws protect that right. However, the state has a right to require that such a candidate be truly an independent candidate. Requiring independent candidates to affirm that they will not seek or accept party support fulfills the state’s compelling interest in verifying that an independent candidate is “truly independent,” as recognized in Storer v. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974). It also tends to prevent the candidate from becoming obligated to a political party. I believe, this statute construed as proposed by the Attorney General is constitutional, and I would therefore reverse the district court.